The President pronounced the court’s opinion, that the decrees of both courts be reversed, with costs against the appellant,- the decree of the county court having been erroneous in limiting the recovery of the sum decreed to the goods and chattels of the testator in her hands to be administered; and, therefore, the appellees being the party substantially prevailing in this court; and it was decreed and ordered that the appellant pay to the appellees 400/. Is. lOd. with lawful interest thereon from the 16th day of March, Í 802, till paid, and the costs by them expended in prose - cuting their suit in the said county court.